DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 09/27/2021.
Claims 1-20 are pending and are rejected.
Claims 1, 3, 5, 8, 15, and 18-20 have been amended.

Claim Objections
Claim 8 is objected to because of the following informalities:  
The limitation “provide, prior to an interruption in communications between the intermediary device and the intermediary device and the client device” should be written as “provide, prior to an interruption in communications between the intermediary device and the client device”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, with respect to the 35 U.S.C. 112(f) have been fully considered and are persuasive.  The Claim Interpretation has been withdrawn. 
	Applicant’s arguments, with respect to the Double Patenting rejection have been fully considered, the rejection is maintained as applicant request abeyance of this rejection.  
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Argument to claim 8
Prior art does not teach the amendment: provide, prior to an interruption in communications between the intermediary device and the intermediary device and the client device.
Response to the argument of claim 8:
Kamath (col. 2, lines 39-41) teaches that the SSF module of the secondary appliance receives the session states that comprise data that was updated. The communication between the primary and the secondary appliance is performed before detecting that the primary appliance are unavailable (col. 2, lines 61-63).  Kamath still teaches the amended limitation of claim 8.  The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2, 5-9, 11-12, 15-16, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of the Patent Application No. 10785315.

Present Application 16/998467
Patent Application 10785315
Claims 1, 8, and 15
receiving, by a computing device comprising one or more processors and responsive to a packet of a session indicating the computing device is in a ready state, protocol data from a second device, the second device in communication with a client device and the protocol data enables the client device to access a session for an application via the second device;
creating, by the computing device, data of a state of the application of the session based at least on the protocol data;
establishing, by the computing device, a connection with the client device in response to an interruption of communications between the second device and the client device; and
retrieving, by the computing device, the data of the state of the application from memory of the computing device in response to connection of 

Claims 2, 9, and 16
The method of claim 1, wherein the protocol data is forwarded from the second device, so that the protocol data received by the computing device is the same as protocol data used by the second device to enable the client device to access the session.

Claim 3 
receiving, by the computing device, the protocol data from the second device responsive to a setting of a value to a parameter in the packet of the session to indicate that the computing device is in the ready state.

Claims 5, 11, and 18
receiving, by the computing device, the protocol data responsive to the computing device being in a ready a state and the second device setting a parameter in the packet of the session to the value that causes the second device to forward the protocol data to the computing device

Claims 6, 12, and 19
wherein the computing device switches from the ready state to another state and the parameter of the session is set to a second value that causes the second device not to forward the protocol data to the computing device.

Claim 7 and 20
The method of claim 6, wherein responsive to the parameter of the session being set to the second value the computing device is no longer forwarded protocol data.

Claim 1
A method of maintaining a session via an intermediary, comprising:
receiving, by a first device intermediary to a client and a plurality of servers, a packet of a session comprising application protocol data and application session metadata used to maintain a state of an application accessed via the session;
determining, by the first device, that a second device intermediary to the client and the plurality of servers is in a ready state;
            setting, by the first device responsive to determining that the second device is in the ready state, a parameter of the session to a first value, the first value being an indication to forward the application protocol data and the application session metadata to the second device:

parsing, by the second device, the packet of the session comprising the application protocol data and the application session metadata received from the first device to determine and maintain, on a per-packet basis on the second device, the same state of the application accessed via the session to enable the second device to take over the session responsive to the first device failing or becoming unresponsive.
subsequent to forwarding the application protocol data and the application session metadata of the packet to the second device, detecting, by the first device, that the second device is not in the ready state; and
setting, by the first device responsive to detecting that the second device is not in the ready state, the parameter of the session to a second value, the second value being an indication not to forward application protocol data and application session metadata to the second device.
Claim 5
maintaining, by the second device in a session data structure stored in memory of the second device, the state of the application accessed via the session provided by the first device to match the state of the application accessed via the session on the first device.  

Claim 6
responsive to the first device entering an offline mode, resuming, by the second device, the session on the second device with the state of the application accessed via the session that matches the state of the application accessed via the session on the first device prior to the first device entering the offline mode







Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of patent Application No. 10785315 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of patent Application No. 10785315.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath (US 8335943 B2) in view of Annamalai (US 10178168 B2).
As to claim 1, Kamath teaches a method, comprising:
receiving, by a computing device comprising one or more processor, protocol data from a second device, the second device in communication with a client device and the protocol data enables the client device to access a session for an application via the second device (col. 3, lines 15-18, fig. 1B, 6A teaches that a heartbeat message sends from the second appliance (computing device) to the first appliance (second device), which inherently indicates that "the computing device is in the ready state", col. 11, lines 35, main memory units;  col. 57, lines 19-23, fig. 1B, 6A, failover communication 640 includes a connection or a communication session between the appliances 200 and 200' for forwarding or propagating network traffic intended for the primary appliance 200 to the secondary appliance 200'; col. 63, lines 62-65, fig. 1B, the first appliance 200  intermediary to clients 102 (the second device in communication with a client device … access a session for an application via the second device));
creating, by the computing device, data of a state of an application of the session based at least on the protocol data (col. 68, lines 5-8, the SSF module of the secondary appliance assigns a number of sessions and corresponding session states (creating, by the computing device, data of a state) of the primary appliance to each core of the secondary appliance);
establishing, by the computing device, a connection with the client device in response to an interruption of communications between the second device and the client device (col. 59, lines 18-21, fig. 6B, 1A, one or more of the plurality of PPEs of the primary appliance are detected unavailable. Response to the detection, configuration of each of a plurality of PPEs of the secondary appliance is established; col. 58, lines 43-48, secondary appliance 200' receives client info 120 information used by the PPEs 548 of the primary appliance 200' for customized or specialized operation on the network traffic in accordance with requirements of the client 102 corresponding to the client info 120 (establishing, …, a connection)); and
retrieving, by the computing device, the data of the state of the application from memory of the computing device in response to connection of the client device with the computing device, so as to continue the session (col. 60, lines 46-50, fig. 6B, 1A, [0060] The secondary appliance 200' may be configured to maintain operation previously performed by the primary appliance (to continue the session). The incoming network traffic may be forwarded to the secondary appliance 200' via failover communication 640; col. 3, lines 34-37, the first core of the secondary appliance stores received information (memory of the computing device) from the primary appliance to one of a memory or storage location accessible by each of the plurality PPEs of the secondary appliance).
Kamath does not explicitly teach
responsive to a packet of a session indicating the computing device is in a ready state.
Annamalai teaches
responsive to a packet of a session indicating the computing device is in a ready state (col. 5, lines 19-22, fig. 1, after the primary server 115 gets a confirmation from the secondary servers 120 indicating that they are ready to store the first data 155 (indicating the computing device is in a ready state), the primary server 115 acknowledges the client 125 for the write request).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Kamath disclosure, a response packet indicating that the secondary server is in a ready state, as taught by Annamalai.  One would be motivated to do so to provide efficient data replication, e.g., a quick and fast replication with a specified data durability and reliability, while also maintaining data consistency.	

As to claim 2, Kamath and Annamalai teach the method of claim 1, wherein Kamath further teaches
the protocol data is forwarded from the second device, so that the protocol data received by the computing device is the same as protocol data used by the second device to enable the client device to access the session (col. 55, lines19-23, fig. 6A, propagator 620 may comprise functionality for forwarding or propagating instructions, operation or configuration settings or data values used for maintaining operation by a secondary appliance 200' upon failover).

As to claim 3, Kamath and Annamalai teach the method of claim 1, Kamath further teaches the method, further comprising 
receiving, by the computing device, the protocol data from the second device responsive to a setting of a value to a parameter in the packet of the session to indicate that the computing device is in the ready state (col. 3, lines 15-18 and 24-25, receipt of the heartbeat by the primary appliance (second device) inherently indicates that the secondary appliance (computing device) is in a "ready state."; col. 3, lines 30-33, the first core of the secondary appliance propagates session information from the primary appliance to each of the plurality of PPEs of the secondary appliance based on the received information).

As to claim 4, Kamath and Annamalai teach the method of claim 1, wherein Kamath further teaches
the computing device and the second device are intermediary to the client device and a third device providing the application (col. 7, lines 31-32, fig. 1B, a first appliance 200 may be deployed on a first network 104 and a second appliance 200' on a second network 104', wherein the first appliance 200 and the second appliance 200’ are intermediary to the client devices 102a-n as showed in fig. 1B; col. 7, lines 18-21, the server 106 (third device) acquires an enumeration of applications available to the client 102 and address information associated with a server 106 hosting an application identified by the enumeration of applications).

As to claim 5, Kamath and Annamalai teach the method of claim 1, Kamath further teaches the method, further comprising 
receiving, by the computing device, the protocol data responsive to the computing device being in a ready a state and the second device setting a parameter in the packet of the session to a value that causes the second device to forward the protocol data to the computing device (col. 3, lines 15-18 and 24-25, the secondary appliance (computing device) transmits to the primary appliance a heartbeat message cause a flow distributor of the primary appliance to forward the heartbeat message to a designated core of the primary appliance; col. 63, lines 44-47, SSF module 710 includes functions, scripts, programs and devices for exchanging communication, such as state session data with any other SSF module 710 of the same or a different appliance 200 (setting the parameter of the session); col. 63, SF module 710 of the master core 505 may forward the received session states 715 to another SSF module 710' of a master core 505' of a secondary multi-core appliance 200').

As to claim 15, Kamath teaches a computing device, comprising:
one or more processors, coupled to memory  (col. 15, line 6, processor communicates with main memory), and configured to:
receive, from a second device in communication with a client device protocol data that enables the client device to access a session for an application via the second device (col. 3, lines 15-18, fig. 1B, 6A teaches that a heartbeat message sends from the second appliance (computing device) to the first appliance (second device), which inherently indicates that "the computing device is in the ready state";  col. 57, lines 19-23, fig. 1B, 6A, failover communication 640 includes a connection or a communication session between the appliances 200 and 200' for forwarding or propagating network traffic intended for the primary appliance 200 to the secondary appliance 200'; col. 63, lines 62-65, fig. 1B, the first appliance 200  intermediary to clients 102 (a second device in communication with a client device … access a session for an application via the second device));
create data of a state of the application of the session based at least on the protocol data (col. 68, lines 5-8, the SSF module of the secondary appliance assigns a number of sessions and corresponding session states (create data of a state) of the primary appliance to each core of the secondary appliance);
establish a connection with the client device in response to an interruption of communications between the second device and the client device (col. 59, lines 18-21, fig. 6B, 1A, one or more of the plurality of PPEs of the primary appliance are detected unavailable. Response to the detection, configuration of each of a plurality of PPEs of the secondary appliance is established; col. 58, lines 43-48, secondary appliance 200' receives client info 120 information used by the PPEs 548 of the primary appliance 200' for customized or specialized operation on the network traffic in accordance with requirements of the client 102 corresponding to the client info 120 (establish a connection)); and
retrieve the data of the state of the application from memory of the computing device in response to the client device connecting with the computing device, so as to continue the session (col. 60, lines 46-50, fig. 6B, 1A, [0060] the secondary appliance 200' may be configured to maintain operation previously performed by the primary appliance (to continue the session). The incoming network traffic may be forwarded to the secondary appliance 200' via failover communication 640; col. 3, lines 34-37, the first core of the secondary appliance stores received information (memory of the computing device) from the primary appliance to one of a memory or storage location accessible by each of the plurality PPEs of the secondary appliance).

responsive to a packet of a session indicating the computing device is in a ready state.
Annamalai teaches
responsive to a packet of a session indicating the computing device is in a ready state (col. 5, lines 19-22, fig. 1, after the primary server 115 gets a confirmation from the secondary servers 120 indicating that they are ready to store the first data 155 (indicating the computing device is in a ready state), the primary server 115 acknowledges the client 125 for the write request).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Kamath disclosure, a response packet indicating that the secondary server is in a ready state, as taught by Annamalai.  One would be motivated to do so to provide efficient data replication, e.g., a quick and fast replication with a specified data durability and reliability, while also maintaining data consistency.

As to claim 16, Kamath and Annamalai teach the computing device of claim 15, wherein Kamath further teaches
the protocol data is forwarded from the second device, so that the protocol data received by the computing device is the same as protocol data used by the second device to enable the client device to access the session (col. 55, lines19-23, fig. 6A, propagator 620 may comprise functionality for forwarding or propagating instructions, operation or configuration settings or data values used for maintaining operation by a secondary appliance 200' upon failover).

As to claim 17, Kamath and Annamalai teach the computing device of claim 15, wherein Kamath further teaches
(col. 7, lines 31-32, fig. 1B, a first appliance 200 may be deployed on a first network 104 and a second appliance 200' on a second network 104', wherein the first appliance 200 and the second appliance 200’ are intermediary to the client devices 102a-n as showed in fig. 1B; col. 7, lines 18-21, the server 106 acquires an enumeration of applications available to the client 102 and address information associated with a server 106 hosting an application identified by the enumeration of applications).

As to claim 18, Kamath and Annamalai teach the computing device of claim 15, wherein Kamath further teaches
the one or more processors are further configured to receive the protocol data responsive to the computing device being in a ready state and the second device setting a parameter in the packet of the session to the value indicating to forward the protocol data to the computing device (col. 3, lines 15-18 and 24-25, the secondary appliance (computing device) transmits to the primary appliance a heartbeat message cause a flow distributor of the primary appliance to forward the heartbeat message to a designated core of the primary appliance; col. 63, lines 44-47, SSF module 710 includes functions, scripts, programs and devices for exchanging communication, such as state session data with any other SSF module 710 of the same or a different appliance 200 (setting the parameter of the session); col. 63, SF module 710 of the master core 505 may forward the received session states 715 to another SSF module 710' of a master core 505' of a secondary multi-core appliance 200').

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath (US 8335943 B2) in view of Rao (US 20060047836 A1).
As to claim 8, Kamath an intermediary device, comprising:
(col. 11, lines 35, main memory units); and
one or more processors coupled to the memory (col. 15, line 6, processor communicates with main memory) and configured to: 
receive protocol data from a client device, the protocol data being configured to enable the client device via the intermediary device to access an application (col. 7, lines 5-7, fig. 1B, over the network 104, the client 102 can, for example, request execution of various applications hosted by the servers (enable the client device via the intermediary device to access an application); col. 63, lines 62-65, fig. 1B, the first appliance 200 intermediary to clients 102);
identify a computing device in a ready state, the ready state indicative [of the computing device being able to parse] the protocol data to maintain, in memory of the computing device, information including a state of a session of the application, wherein the state of the session stored in memory of the computing device matches the state of the session stored in the intermediary device (col. 3, lines 15-18, fig. 1B, 6A teaches that a heartbeat message sends from the second appliance (computing device) to the first appliance (second device), which inherently indicates that "the computing device is in the ready state"; col. 69, lines 20-24, SSF module 710' receives session related configuration and operation information 615. The SSF module 710' receives a session related instructions, commands and settings (matches the state of the session) for running or managing the session on a core 505' of the secondary appliance 200'); and
provide, prior to an interruption in communications between the intermediary device and the intermediary device and the client device, the received protocol data to the computing device, so that the computing device parses the same protocol data as the intermediary device to maintain and update the information that includes the state of the session so as to share the state of the session among different devices (col. 2, lines 39-41, the SSF module of the secondary appliance receives the session states that comprise data that was updated; col. 2, lines 16-19, the present application is directed to systems and methods for maintaining operation or functionality of a stateful session by a secondary multi-core appliance upon a failover by a primary multi-core appliance; col. 2, lines 61-64, the secondary appliance may detect, responsive to monitoring, that one or more of the plurality of PPEs of the primary appliance are unavailable (prior to an interruption in communications between the intermediary device and the client device); col. 3, fig. 5, element 505’, lines 34-36. The message includes a memory location accessible by each of the cores 505' of the second appliance and instructions to retrieve updated session states)).
Kamath and Rao do not explicitly teach
the computing device being able to parse the protocol data.
Rao teaches
the computing device being able to parse the protocol data ([0037] the newly selected primary gateway server (computing device) also intercepts any communications received from the client or directed to the client using the previously sent IP address and the Network Address Translation (NAT) table 58, 68 or 78 on the newly selected primary gateway. The combination of a mirrored session state and client IP awareness by the failover servers prior to the primary gateway server failing thus allows a smooth transition with minimal data loss and without the need to reestablish a new remote session.  Using the session state and the NAT to determine a failover, corresponds to parsing a network packet prior to a failover process).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Kamath disclosure, the secondary appliance parsing the received session state from the primary appliance to determine and to maintain the same session state upon failover, as taught by Rao.  One would be motivated to do so that each of the multiple gateway servers hosts a session with at least one executing application instance for the same application with each of the sessions on the failover gateway servers being maintained in the same state as the session on the primary gateway server.	

As to claim 9, Kamath and Rao teach the intermediary device of claim 8, wherein Kamath further teaches
the protocol data is provided to the computing device, so that the protocol data received by the computing device is the same as protocol data used by the intermediary device to enable the client device to access the session (col. 55, lines19-23, fig. 6A, propagator 620 may comprise functionality for forwarding or propagating instructions, operation or configuration settings or data values used for maintaining operation by a secondary appliance 200' upon failover (same as protocol data used by the intermediary device)).

As to claim 10, Kamath and Rao teach the intermediary device of claim 8, wherein Kamath further teaches
the session is a virtual session (col. 28, lines 21-24, the monitoring agent 197 measures and monitors the performance of any virtual private network connections and/or sessions traversing the appliance 200, such an SSL VPN session).

As to claim 11, Kamath and Rao teach the intermediary device of claim 8, wherein Kamath further teaches
the one or more processors are further configured to set, responsive to identifying that the computing device is in the ready state, a parameter of the session to a value that causes the protocol data to be forwarded to the computing device (col. 3, lines 15-18 and 24-25, the secondary appliance (computing device) transmits to the primary appliance a heartbeat message cause a flow distributor of the primary appliance to forward the heartbeat message to a designated core of the primary appliance; col. 63, lines 44-47, SSF module 710 includes functions, scripts, programs and devices for exchanging communication, such as state session data with any other SSF module 710 of the same or a different appliance 200; col. 63, SF module 710 of the master core 505 may forward the received session states 715 to another SSF module 710' of a master core 505' of a secondary multi-core appliance 200').

Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath (US 8335943 B2), in view of Annamalai (US 10178168 B2), and further in view of Vivian (US 8423515 B2).
As to claim 6, Kamath and Annamalai the method of claim 5, Kamath does not explicitly teach
wherein the computing device switches from the ready state to another state and the parameter of the session is set to a second value that causes the second device not to forward the protocol data to the computing device.
Vivian teaches
wherein the computing device switches from the ready state to another state and the parameter of the session is set to a second value that causes the second device not to forward the protocol data to the computing device (col. 24, lines 8-11, the primary is pinging the standby and is being pinged by the Observer; the primary fails to receive a confirmation from the standby that the last redo data sent to the standby has been written and concludes from that that the standby has lost synchronization (switches from the ready state to another state); (col. 24, lines 12-16, the primary responds to this condition by setting synchronized bit to UNSYNCH (second value), setting automatic failover configuration (AFC) state version to X+ 1, and setting the ACK_PENDING flag; (col. 23, lines 56-59, State transition 415 from OBSERVED SYNCHRONIZED to OBSERVED UNSYNCHRONIZED occurs when the primary ceases receiving confirmations for the redo data it sends to the standby (not to forward), generally because the standby has become absent).


As to claim 7, Kamath, Annamalai, and Vivian teach the method of claim 6, Kamath does not explicitly teach
responsive to the parameter of the session being set to the second value the computing device is no longer forwarded protocol data.
Vivian teaches
responsive to the parameter of the session being set to the second value the computing device is no longer forwarded protocol data  (col. 20, lines 16-22, the Observer persists the change of SYNCHRONIZED bit to UNSYNCHRONIZED, increases and persists AFC state version value 621, and sends a state change ACK message. In response to ACK message, the primary persists UNSYNCHRONIZED (no longer forwarded) and the state version number for the new state and resumes producing redo).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Kamath disclosure, the first device unsynchronized with the second device based on the ACK message, as taught by Vivian.  One would be motivated to do so for automatically failover from a primary database server to a standby database server upon the availability of the standby database server.	

As to claim 19, Kamath and Annamalai the computing device of claim 18, Kamath does not explicitly teach
wherein the computing device switches from the ready state to another state and the parameter in the packet of the session is set to a second value indicating to not forward the protocol data to the computing device.
Vivian teaches
wherein the computing device switches from the ready state to another state and the parameter in the packet of the session is set to a second value indicating to not forward the protocol data to the computing device (col. 24, lines 8-11, the primary is pinging the standby and is being pinged by the Observer; the primary fails to receive a confirmation from the standby that the last redo data sent to the standby has been written and concludes from that that the standby has lost synchronization (switches from the ready state to another state); (col. 24, lines 12-16, the primary responds to this condition by setting synchronized bit to UNSYNCH (second value), setting automatic failover configuration (AFC) state version to X+ 1, and setting the ACK_PENDING flag; (col. 23, lines 56-59, State transition 415 from OBSERVED SYNCHRONIZED to OBSERVED UNSYNCHRONIZED occurs when the primary ceases receiving confirmations for the redo data it sends to the standby (not to forward), generally because the standby has become absent).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Kamath disclosure, the first device receive a command as an indication to launch the application, as taught by Vivian.  One would be motivated to do so for automatically failover from a primary database server to a standby database server upon the availability of the standby database server.

As to claim 20, Kamath, Annamalai, and Vivian teach the computing device of claim 19, Kamath does not explicitly teach wherein responsive to the parameter of the session being set to the second value the computing device is not forwarded protocol data from the first device.
Vivian teaches
wherein responsive to the parameter of the session being set to the second value the computing device is not forwarded protocol data from the first device  (col. 20, lines 16-22, the Observer persists the change of SYNCHRONIZED bit to UNSYNCHRONIZED, increases and persists AFC state version value 621, and sends a state change ACK message. In response to ACK message, the primary persists UNSYNCHRONIZED (no longer forwarded) and the state version number for the new state and resumes producing redo).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Kamath disclosure, the first device unsynchronized with the second device based on the ACK message, as taught by Vivian.  One would be motivated to do so for automatically failover from a primary database server to a standby database server upon the availability of the standby database server.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath (US 8335943 B2) in view of Rao (US 20060047836 A1) and further in view of Vivian (US 8423515 B2).
As to claim 12, Kamath and Rao teach the intermediary device of claim 8, Kamath does not explicitly teach
wherein the one or more processors are further configured to identify that the computing device switched from the ready state to another state.
Vivian teaches
(col. 24, lines 8-11, the primary is pinging the standby and is being pinged by the Observer; the primary fails to receive a confirmation from the standby that the last redo data sent to the standby has been written and concludes from that that the standby has lost synchronization (switched from the ready state to another state)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Kamath disclosure, the first device receive a command as an indication to launch the application, as taught by Vivian.  One would be motivated to do so for automatically failover from a primary database server to a standby database server upon the availability of the standby database server.

As to claim 13, Kamath, Rao, and Vivian teach the intermediary device of claim 12, Kamath does not explicitly teach
wherein the one or more processors are further configured to set, responsive to the computing device not being in ready state, the parameter of the session to a second value that causes the protocol data not to be forwarded to the computing device.
Vivian teaches
wherein the one or more processors are further configured to set, responsive to the computing device not being in ready state, the parameter of the session to a second value that causes the protocol data not to be forwarded to the computing device (col. 24, lines 12-16, the primary responds to this condition by setting synchronized bit to UNSYNCH (second value), setting automatic failover configuration (AFC) state version to X+ 1, and setting the ACK_PENDING flag; (col. 23, lines 56-59, State transition 415 from OBSERVED SYNCHRONIZED to OBSERVED UNSYNCHRONIZED occurs when the primary ceases receiving confirmations for the redo data it sends to the standby (not to be forwarded), generally because the standby has become absent)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Kamath disclosure, the first device receive a command as an indication to launch the application, as taught by Vivian.  One would be motivated to do so for automatically failover from a primary database server to a standby database server upon the availability of the standby database server.	

As to claim 14, Kamath, Rao, and Vivian teach the intermediary device of claim 13, Kamath does not explicitly teach
wherein the one or more processors are further configured to stop providing the protocol data to the computing device responsive to the parameter of the session being set to the second value.
Vivian teaches
wherein the one or more processors are further configured to stop providing the protocol data to the computing device responsive to the parameter of the session being set to the second value  (col. 23, lines 56-59, State transition 415 from OBSERVED SYNCHRONIZED to OBSERVED UNSYNCHRONIZED occurs when the primary ceases receiving confirmations for the redo data it sends to the standby (stop providing the protocol data), generally because the standby has become absent).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Kamath disclosure, the first device receive a command as an indication to launch the application, as taught by Vivian.  One would be motivated to do so for automatically failover from a primary database server to a standby database server upon the availability of the standby database server.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANH NGUYEN/Primary Examiner, Art Unit 2454